Citation Nr: 9905481	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956, and from August 1959 to August 1974.
This matter arises from a February 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  

The Board notes that the veteran's substantive appeal 
included claims for increased ratings with regard to both 
knees.  During the pendency of the appeal, the ratings were 
increased and the veteran submitted a statement indicating 
his satisfaction.  Therefore, those claims are not before the 
Board for appellate review.  38 C.F.R. § 20.204 (1998).  

Also, in a written statement dated in December 1997, the 
veteran withdrew his request for a hearing before the Board.  
He stated that he wished his case to be forwarded to the 
Board for appellate review.  38 C.F.R. § 20.704(e) (1998).  


FINDING OF FACT

The veteran's anxiety neurosis is productive of a definite 
impairment as manifested by an occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks of less than weekly 
frequency, and chronic sleep impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for an anxiety neurosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §  4.130, 
Diagnostic Code 9400 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased evaluation, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(1997).  

The Board notes that since the regulations governing 
psychiatric disabilities were revised after the initiation of 
this claim, the RO evaluated the veteran's disability under 
both the old and new regulations, in keeping with the Court's 
mandate to have the most favorable version of the regulations 
apply to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, the Board will consider 
the veteran's disability under both the old and the revised 
regulations pertaining to anxiety symptomatology. 

The veteran is currently assigned a 30 percent disability 
rating for his anxiety neurosis.  The rating is indicative of 
definite industrial impairment under the regulations in 
effect prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Code 9400) and is indicative of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks under the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Under the "old" regulations, a disability evaluation of 50 
percent was indicative of considerable industrial impairment.  
Such disability was demonstrated by an inability to maintain 
effective or favorable relationships with people such that 
one's reliability, flexibility and efficiency levels are 
considerably impaired.  

A 50 percent evaluation under the revised regulations is 
shown by evidence of occupational and social impairment with 
reduced reliability and productivity due to particular 
symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

In the instant case, the evidence of record does not support 
an increase in the veteran's disability rating for 
symptomatology associated with an anxiety neurosis.  A VA 
examination report of May 1997 reflected the veteran's report 
of a continuous work history.  He had been unemployed for 
about eight months since his company went bankrupt and he 
lost his job.  He was retired from the military and had been 
employed with the same company about 20 years.  He stated 
that he felt "ready to go into orbit," and was fighting his 
anxiety all the time since he lost his job.  Symptoms 
reported included episodes of shortness of breath that lasted 
10 to 15 minutes, impaired sleep, and decreased energy and 
motivation.  He reported that his only enjoyment came through 
working with computers.  

The mental status evaluation revealed a blunt affect with 
fair eye contact.  His immediate recall was intact, but he 
was able to recall only one of three items after five 
minutes.  His Axis I diagnoses were reported as anxiety 
disorder, not otherwise specified and history of alcohol 
dependence.  The examiner noted that the veteran experienced 
increased stress since the loss of his job resulting in a 
worsening of symptomatology.  However, his Axis V global 
assessment of functioning (GAF) score was reported as 70, 
with a high of 80 over the past year.  The examiner stated 
that the anxiety diagnosis included components of both 
generalized anxiety disorder as well as panic, which was 
consistent with the veteran's report of daily anxiety and 
episodes of increased anxiety.  Despite the increase in 
symptoms, the examiner stated that the veteran's current 
symptomatology had a mild to moderate impact on his overall 
functioning.   

VA outpatient treatment records from December 1996 through 
December 1997 show that the veteran was in regular treatment 
for his anxiety disorder.  A clinical note of December 1996 
indicated that the veteran "decided against seeking 
employment" because he felt that his health went against him 
obtaining a job.  He was noted to be without panic attacks 
and was less depressed.  His sleep was improved but still 
somewhat problematic.  His diagnoses were as follows: major 
depression, improved, dysthymia, panic disorder, obsessive 
compulsive disorder.  Subsequent treatment notes through 
April 1997 noted the veteran's depression and anxiety as 
unchanged, with no current panic attacks.  He was reportedly 
worried about becoming the victim of a carjacking, or having 
someone break into his home.  In July 1997, the veteran was 
noted to be in a better mood, and in September 1997 his only 
complaint was poor sleep due to his medications.  The VA 
physician reported that the veteran's obsessions seemed to 
have decreased.  His impression was that the veteran's 
obsessive compulsive disorder, depression, and panic were all 
improved, although the insomnia was still a problem.   

In evaluating the veteran's symptoms according to the 
schedular criteria, the Board concludes that despite the 
veteran's report of being anxious all the time, there is no 
evidence of panic attacks more than once a week, impaired 
judgment, impaired abstract thinking, or difficulty in 
maintaining effective relationships.  Indeed, the VA clinic 
notes indicated that his panic attacks had subsided.  
Moreover, Social Security Administration (SSA) records show 
that the veteran has been married for more than 48 years and 
has a continuing relationship with his five grown children.  
He reported in a February 1997 "focused interview" that he 
had no problems with dealing with people he encountered 
during the day.  In a May 1997 SSA report, the veteran stated 
that he went out two to three times a week and spoke with his 
children on the telephone.  He sometimes helped his wife 
around the house.  He was noted by his wife to prefer being 
by himself and he reportedly would go downstairs when his 
grandchildren were around.  Although he reported difficulty 
remembering to take his medication, and was noted by a VA 
physician to have decreased concentration in March and April 
1997, a subsequent medical evaluation in September 1997 
indicated that the veteran's concentration had improved.  
There is no diagnosis related to impaired cognition or 
impaired memory, and there is no evidence that the veteran 
had difficulty in understanding complex commands.  Nor is 
there evidence that he had difficulty in establishing and 
maintaining effective work relationships.  As noted earlier, 
he was employed for over twenty years with the same company 
in computer repair, and was forced to leave his job only 
because the company went bankrupt.  His SSA interview also 
reflected his reports of attendance at church on an irregular 
basis.  The veteran stated that he generally sat through the 
service, but would sometimes leave when his back and legs 
bothered him.  

The Board notes that although the veteran has a diagnosis of 
obsessive compulsive disorder, the record reflects that his 
obsession is with possible future events and there is no 
evidence of severe obsessional rituals as outlined in the 
schedular criteria indicative of a 70 percent rating.  
Moreover, as the VA examiner indicated in his May 1997 report 
that the veteran's GAF score of 70 was reflective of mild 
occupational and social impairment.  

In summary, the Board concludes that the medical evidence 
does not show that the veteran has considerable social or 
occupational impairment, or reduced reliablity and 
productivity due to his anxiety symptoms.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 30 percent for 
anxiety neurosis.  

As indicated in the foregoing discussion, the Board 
considered the veteran's SSA records and took note of the 
determination by the SSA that he was disabled.  However, the 
primary reason for the finding was the veteran's back 
disability with a secondary diagnosis of affective disorders.  
The Board is evaluating only the veteran's psychiatric 
disorder and while the SSA decision is pertinent, it is not 
controlling for VA purposes.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

In reaching this decision, the Board did not find that the 
evidence of record is in relative equipoise.  Thus, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

